internal_revenue_service director exempt_organizations rulings and agreaments department of the treasury p o box - room cincinnati ohio number release date employer_identification_number person to contact id contact telephone numbers phone fai uil date june legend foundation fund person magazine country country city-based internship fellowship prize p a c n e m u z z o g of the internal_revenue_code dated march dear we have considered your request for advance approval of a grant-making program under sec_4945 our records indicate that the b was recognized as exempt from federal_income_tax under sec_501 c private_foundation as defined in sec_509 the foundation makes three grants through its fund established in memory of each the three grant programs are m following is a description of of the code and that it the first editor of is classified as the fund was d f n a a m provides an opportunity for h journalism students and recent journalism school graduates to work as interns with j western news organization for about a month contemporary western newsgathering and learn how to build accuracy and fairness into their work using advanced research techniques and working closely with top western journalists conduct interviews and co-report stories and develop story ideas on their own reports interns have frequent opportunities to they are encouraged to seek out and to search official documents and the interns are exposed to many facets of b n provides to h journalists and editors a one-week visit to the g te speak with g opinion-makers and meet counterparts in g publications fellowship is awarded to extraordinary journalists leaders in their field whose intellectual pursuits and expertise merit special recognition the c honors a top newsroom manager of a to strengthen the independent press in h reflects vigorous professional and responsible journalism program is to the g for a several week stay at a prize will give the recipient as well as fellow journalists in h protection from the intimidation and violence that threatens those who work in a difficult professional environment the prestige from the h media outlet whose work best the goal of this recipients are invited g newspaper some the selection process the foundation selects grantees on the basis of criteria related to the purposes of the grant including the credentials of the potential grantee the relationship of his or her work or future work to the foundation’s program activities projects and areas of concern on the basis of criteria relating to the particular grant program ii without reference to it involved an individual grantee may be selected i a group of candidates because he or candidates or she is exceptionally qualified to carry out the educational_purposes of the grant or iii calculated to effectuate the exempt_purpose of the grant rather than to benefit particular persons a position to derive a discussion of screening board below are not in private benefit directly or indirectly if certain potential grantees are selected over others is otherwise evident that the selection is particularly the persons who select recipients see from a group of qualified a how solicited applicants for internships are solicited through the fund’s website the fund’s h advisors and journalists and editors in the print and electronic media the fund’s advisory board previous recipients and editors and journalists with h experience make nominations for the prize and fellowship b how selected applicants for internships are required to submit a complete biographical record and supporting material including a report on their academic and professional experience a detailed statement of their career plans a statement of their plans and commitments after the internship program letters of reference and lists of publications or examples of their writings nominees for the prize and the fellowship are required to provide a statement their academic background and professional experience a statement of their plans and commitments after the fellowship program and lists of their publications c screening board the screening boards are generally made up a screening board screens all candidates for a prize fellowship or internship of leading journalists and editors as well as persons familiar with media companies in h and the g the media company to which they may be assigned also interviews potential interns consultation with the fund’s h advisors by foundation or a committee of about three individuals appointed by the board and consisting of individuals who are trustees of the foundation and senior journalists and editors familiar with media companies in and the g employees officers and trustees of the foundation and their family members are not eligible for grants the final_decision is made in the board_of trustees of the ii i terms and conditions the foundation sends a letter to each recipient with the terms and conditions of his or her grant or her acceptance thereof by letter in writing to the foundation the recipient is required to communicate his terms and condition include specific purpose of the grant its duration the amount or other financial benefits of the grant and the requirements for narrative reports including due dates for such reports grantees are expected to apply themselves on a professional basis to the goals of the grant procedure for exercising supervision the foundation requires that each prize fellowship and internship recipient provide written report following the conclusion of the grant that describes the activities undertaken and progress achieved in the case of internships the foundation also requires the media company to which the intern was assigned to report on the recipient’s activities during the internship and progress achieved procedures for review investigation and recovery a review of grantee reports a professional staff member of the to review each report submitted by the person and media foundation has the responsibility to follow the progress of each individual grant that is company involved to make a determination as to whether the grant purposes are being or have been fulfilled and to look into any questions requiring further scrutiny or investigation b investigation where diversion of grant funds from their specified purpose is indicated where reports to the foundation or other information including failure to submit reports after a reasonable_time has elapsed from their due dates indicate that all or any part of grant funds are not being used for the purposes of such grant the foundation will initiate an investigation while conducting the investigations the foundation will withhold further payments to the extent possible until it has determined that no part of the grant has been used for improper purposes and until any delinquent reports have been submitted c recovery and other remedial steps if the foundation determines that any part of a grant has been used for improper purposes the foundation will take all reasonable and appropriate steps to recover the diverted funds these steps will include legal action unless such action would in all probability not result in the satisfaction of execution of a judgment ii if the foundation determines that any part of the grant has been used any delinquent reports have been submitted and for improper purposes and the grantee has not previously diverted grant funds to any use not in furtherance of a purpose specified in the grant the foundation will withhold further payments on the particular grant until it has received the grantee’s assurances that future diversions will not eccur it has required the grantee to take extraordinary precautions to prevent future diversions from occurring if the foundation determines that any part of the grant has been used for improper purposes and the grantee has previously diverted foundation grant funds the foundation will withhold further payment until the three conditions of the proceeding sentence are met and the diverted funds are in fact recovered or restored records iii i the foundation retains records pertaining to all grants to individuals including i potential grantees ii identification of grantees including any relationship to an employee officer or trustes of the foundation information obtained to evaluate the qualifications of iii amount and purpose of each grant foundation in complying with paragraph of this letter iv follow-up information obtained by the b of the code impose certain excise_taxes on taxable sec_4945 a and expenditures made by a private_foundation sec_4945 means any amount_paid or incurred by a private_foundation as individual for travel study uniess such grant satisfies the requirements of subsection g of the code provides that the term taxable_expenditure a grant to an or other similar purposes by such individual sec_4945 to individual grants awarded on an objective and nondiscriminatory basis pursuant to of the code provides that sec_4945 d shall not apply a procedure approved in advance if is demonstrated that it and is an educational_organization described in section the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 a to be used for study pincite b a libs the grant constitutes a prize or award which is subject_to the provisions of the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_74 if sec_53 c a private_foundation must demonstrate that of the regulations provides that to secure approval i ii its grant procedure includes an objective and nondiscriminatory selection process such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and iii the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance based on the information submitted and assuming your award programs will be conducted as proposed with a view to provide objectivity and nondiscrimination in making the awards we have determined that your procedures for granting the awards comply with the requirements contained in sec_4945 of the code and that awards granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 this determination is conditioned on the understanding that there will be no material_change in the facts upon which it conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 b of the code the approval of your award program procedures herein constitutes a one-time approval of your system standards and procedures designed to result in awards this which meet the requirements of sec_4945 g of the code determination only covers the grant pregrams described above thus approval shall apply to subsequent award programs only as long as the standards and is further is based it of the procedures under which they are conducted do not differ materially from those described in your request we have not considered whether grants made under your procedures are excludable from the gross_income of recipients under sec_117 a code any funds you distribute to individuals must be made on a true charitable therefore basis in furtherance of the purposes for which you are organized you should maintain adequate_records and case histories so that any or all award distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organization that requested it sec_6110 precedent you must report any future changes in your grant making procedures keep a copy of this letter in your permanent records we have sent a copy of this letter to your representative as indicated in your power_of_attorney if you have any questions please contact the person whose name and telephone number are shown above of the code provides that it may not be used or cited as please a sincerely yours robert choi director exempt_organizations rulings and agreements enclosures sanitized letter notice
